DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2019 is being considered by the examiner.
Election/Restrictions
Claims 3, 12, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8, 2020.
Applicant’s election without traverse of claims 1-2, in the reply filed on December 8, 2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11, 13-17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2018/0350938).
	Claim 1, Lee discloses (Fig. 9) a device, comprising: 	a gate electrode (38/40, work function metal layer/low resistance metal layer, Para [0015]) 38/40 are above 14) a semiconductor material region (14, fin-shaped structure may be semiconductor, Para [0011]); 	a sidewall spacer (22, spacer, Para [0013]) positioned adjacent the gate electrode (22 is adjacent 38/40); 	a gate insulation layer (36, high-k dielectric layer, Para [0015]) having a first portion (horizontal bottom portion of 36) positioned between the gate electrode and the semiconductor material region (bottom of 36 is between 38/40 and 14) and a second portion (vertical side portions of 36) positioned between a lower portion of the sidewall spacer and the gate electrode along a portion of a sidewall of the gate electrode (sides of 36 are between a lower portion of 22 and sidewall of 38/40); 	an air gap cavity (46, air gaps, Para [0023]) located between the sidewall spacer and the gate electrode (46 is between 22 and 38/40)  and above the second portion of the gate insulation layer (46 is above the sides of  36); and 	a gate cap layer (44, hard mask, Para [0023]) positioned above the gate electrode (44 is above 38/40), wherein the gate cap layer seals an upper end of the air gap cavity so as to define an air gap positioned adjacent the gate electrode (44 seals cavity of 46 to define 46 adjacent 38/40, Para [0023]).	Claim 2, Lee discloses (Fig. 9) the device of claim 1, wherein the gate cap layer contacts upper sidewall portions of the sidewall spacer (44 contacts upper sidewall portions of 22).	Claim 4, Lee discloses (Fig. 9) the device of claim 1, wherein the first portion of the gate insulation layer is oriented substantially horizontally (bottom portion of 36 is oriented horizontally) and the second portion of the gate insulation layer is oriented substantially vertically (side portions of 36 are oriented vertically).	Claim 5, Lee discloses (Fig. 9) the device of claim 1, wherein a lower end of the air gap cavity is bounded by an upper surface of the second portion of the gate insulation layer (lower end of 46 is bound by upper surface of side portions of 36).Claim 6, Lee discloses (Fig. 9) the device of claim 1, wherein the sidewall spacer (22) comprises an inner surface (inner surface of 26) and wherein the second portion of the gate insulation layer is positioned on and in contact with the inner surface of the lower portion of the sidewall spacer (vertical side portion of 36 is positioned on and in contact with lower portion of inner surface of 26).	Claim 7, Lee discloses (Fig. 9) the device of claim 6, wherein the second portion of the gate insulation layer is positioned on and in contact with a portion of the sidewall of the gate electrode (vertical side portion of 36 is positioned on and in contact with a portion of sidewall of 48/40).	Claim 8, Lee discloses (Fig. 9) the device of claim 7, wherein the sidewall spacer comprises a vertical height (22 has vertical height, hereinafter “height”), wherein the second portion of the gate insulation layer is positioned along a portion of the vertical height of the sidewall spacer (vertical side portion of 36 is positioned along a portion of height).	Claim 9, Lee discloses (Fig. 9) the device of claim 1, wherein the gate insulation layer comprises one silicon dioxide or a high-k material (36 is high-k dielectric layer, Para [0015]), the gate electrode comprises at least one metal-containing material (38/40 are metal layers, Para [0015]) and the sidewall spacer comprises silicon nitride (22 may be SiN, Para [0013]).	Claim 10, Lee discloses (Fig. 9) a device, comprising: 	a gate electrode (38/40, work function metal layer/low resistance metal layer, Para [0015]) positioned above (38/40 are above 14) a semiconductor material region (14, fin-shaped structure may be semiconductor, Para [0011]); 	a sidewall spacer (22, spacer, Para [0013]) positioned adjacent the gate electrode (22 is adjacent 38/40);	a gate insulation layer (36, high-k dielectric layer, Para [0015])  having a first substantially horizontally oriented portion (horizontal bottom portion of 36)  positioned between the gate electrode and the semiconductor material region (bottom portion of 36 is between 38/40 and 14) and a second 36)  positioned between a lower portion of the sidewall spacer and the gate electrode along a portion of a sidewall of the gate electrode; 	an air gap cavity (46, air gaps, Para [0023]) located between the sidewall spacer and the gate electrode (46 is between 22and 38/40), wherein a lower end of the air gap cavity is bounded by an upper surface of the second substantially vertically oriented portion of the gate insulation layer (lower end of 46 is bound by upper surface of vertical side portion of 36); and 	a gate cap layer (44, hard mask, Para [0023]) positioned above the gate electrode (44 is above 38/40), wherein the gate cap layer seals an upper end of the air gap cavity so as to define an air gap positioned adjacent the gate electrode (44 seals cavity of 46 to define 46 adjacent 38/40, Para [0023]).	Claim 11, Lee discloses (Fig. 9) the device of claim 10, wherein the sidewall spacer (22) comprises an inner surface (inner surfaces of 26) wherein the gate cap layer contacts the inner surface of the sidewall spacer (44 contacts inner surface of 26).	Claim 13, Lee discloses (Fig. 9) the device of claim 10, wherein the sidewall spacer (22) comprises an inner surface (inner surface of 26) and wherein the second substantially vertically oriented portion of the gate insulation layer is 16/664,0564positioned on and in contact with the inner surface of the lower portion of the sidewall spacer (vertical side portion of 36 is positioned on and in contact with lower portion of inner surface of 26).	Claim 14, Lee discloses (Fig. 9) the device of claim 13, wherein the second substantially vertically oriented portion of the gate insulation layer is positioned on and in contact with a portion of the sidewall of the gate electrode (vertical side portion of 36 is positioned on and in contact with a portion of sidewall of 48/40).	Claim 15, Lee discloses (Fig. 9) the device of claim 10, wherein the sidewall spacer comprises a vertical height (22 has vertical height, hereinafter “height”), wherein the second substantially vertically oriented portion of the gate insulation layer is positioned along a portion of the vertical height of the 36 is positioned along a portion of height).	Claim 16, Lee discloses (Fig. 9) a device, comprising: 	a gate electrode (38/40, work function metal layer/low resistance metal layer, Para [0015]) positioned above (38/40 are above 14) a semiconductor material region (14, fin-shaped structure may be semiconductor, Para [0011]);	a sidewall spacer (22, spacer, Para [0013])  positioned adjacent the gate electrode (22 is adjacent 38/40), the sidewall spacer comprising an inner surface (inner surface of 26) and a vertical height (22 has a vertical height, hereinafter “height”);	a gate insulation layer (36, high-k dielectric layer, Para [0015]) having a first substantially horizontally oriented portion (horizontal bottom portion of 36) positioned between the gate electrode and the semiconductor material region (bottom portion of 36 is between 38/40 and 14) and a second substantially vertically oriented portion (vertical side portions of 36) positioned along a portion of the vertical height of the sidewall spacer (vertical side portions of 36 positioned along a portion of height), wherein the second substantially vertically oriented portion of the gate insulation layer is positioned on and in contact with the inner surface of a lower portion of the sidewall spacer (vertical side portion of 36 is positioned on and in contact with lower portion of inner surface of 26) and on and in contact with a portion of a sidewall of the gate electrode (vertical side portion of 36 is positioned on and in contact with a portion of sidewall of 48/40); 	an air gap cavity (46, air gaps, Para [0023]) located between the sidewall spacer and the gate electrode (46 is between 22and 38/40),  wherein a lower end of the air gap cavity is bounded by an upper surface of the second substantially 16/664,0565vertically oriented portion of the gate insulation layer (lower end of 46 is bound by upper surface of vertical side portion of 36); and 	a gate cap layer (44, hard mask, Para [0023])  positioned above the gate electrode, wherein the gate cap layer seals an upper end of the air gap cavity so as to define an air gap positioned adjacent the 44 seals cavity of 46 to define 46 adjacent 38/40, Para [0023]).	Claim 17, Lee discloses (Fig. 9), wherein the gate cap layer contacts the inner surface of the sidewall spacer (44 contacts inner surface of 26).	Claim 19, Lee discloses (Fig. 9), wherein the gate insulation layer comprises one of silicon dioxide or a high-k material (36 is high-k dielectric layer, Para [0015]), the gate electrode comprises at least one metal-containing material (38/40 are metal layers, Para [0015]) and the sidewall spacer comprises silicon nitride (22 may be SiN, Para [0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819